Citation Nr: 1606177	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) and residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran has active service from January 1952 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has no current diagnosis of TBI.  The head injury residuals which the Veteran experiences, to include epilepsy, seizures, "drops" and anxiety, to the extent that he experiences them, are unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for TBI have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she experiences residuals from a TBI stemming from an incident which occurred in active service, when the back of a truck that the Veteran was riding in opened, and the Veteran fell out and hit his head.  The Veteran asserted that he was hospitalized for an extended period of time after his head injury, and that he has been suffering from TBI residuals ever since. 

The Veteran's medical treatment records show that he experienced a head injury in an automobile accident in October 1950, well over a year before he the Veteran entered service.   

The Veteran's service treatment records (STRs) show that he was inducted into service on January 23, 1952.  About 10 days later (February 2, 1952), he was admitted to the Army hospital for a "fainting spell."  The hospital notes showed that the Veteran reported a marked change in his personality and mental and physical abilities following the October 1950 accident.  

Again, the Board must note that the Veteran's medical treatment records show that he experienced a head injury in an automobile accident in October 1950, well over a year before he the Veteran entered service.   

The Veteran also related that, after the accident, he spent two months in the hospital and about seven months in bed at home, and that he had numerous syncope episodes ("fainting spells") following October 1950, as well as anxiety, suicidal ideation, swelling of face and joints when exercising, and epilepsy-like symptoms.  The Veteran was also noted to have scars on the left frontal region, left occipital parietal region, and upper lip, all secondary to the October 1950 accident.  A March 17, 1952, electroencephalogram showed abnormal tracing and irregular waves indicative of grand mal epilepsy.  The Veteran was diagnosed with epilepsy, grand mal, chronic, and post-traumatic, and chronic, sever anxiety reaction.  Both were opined to be due to the October 1950 car accident, providing highly probative evidence against this claim.   

In April 1952, the medical board recommended the Veteran for a separation.  

No in-service injuries or events were shown in the STRs.   

In May 1952, the Veteran applied to VA for service connection for "nervous conditions - swellings."  Based on the STRs and the April 1952 separation examination, the RO noted that the "under accepted medical principles the findings of grand mal epilepsy, traumatic and severe, chronic, anxiety reaction so soon after induction would indicate that these disabilities were incurred prior to enlistment and were not aggravated by his very brief active service."  (The rating decision did not service-connect any disabilities.)

An August 1986 letter form the Veteran's chiropractor (not a medical doctor) noted that he has been treating the Veteran since December 1980 for "inflammation on left side of neck, migraine headaches, and occasional problems with his right knee."    The chiropractor reported that "even the mildest physical work" exacerbated the Veteran's injuries.  He did not relate that the Veteran mentioned experiencing any injuries to his head, either in active service or in his civilian life.  

An October 1987 VA general medical examination noted that the Veteran had a history of head injury.  The Veteran did not report that the injury happened in active service. 

The Veteran's private treatment records from August 1993 to July 2009 show that the Veteran had regular "drop" episodes or syncope episodes.   For example, records from October 1998 to November 1998 show complaints of dizziness and "near blackout spells," and the Veteran related that he had a similar "episode" about five years prior.  The Veteran also reported that he was told by physicians that he had heart problems.  An MRI showed an impression of post-traumatic encephalomalcia, left frontal-temporal and anterior-inferior right frontal, "from some remote injury."

A February 2012 letter from the Veteran's chiropractor, the same one who wrote the August 1986 letter, stated that the Veteran came to his office in December 1980, and told him that he fell from a truck while in active service.  The chiropractor related that the injuries to the Veteran's neck and thoracic spine "were primarily trauma induced and that the amount of disc damage would indicate at least a 20 year plus time lapse [sp.] since original injury."

The Veteran underwent a VA TBI examination in November 2012.  The examiner opined that the Veteran did not have a TBI diagnosis, and did not experience any TBI residuals.  The examiner noted that the "drops" (seizure-like activity) that the Veteran reported appeared to be "episodes of cardiac etiology," as the Veteran had several serious medical conditions.  The examiner did not review the Veteran's claims file, as it was unavailable. 

In a March 2013 addendum, the examiner related that he has reviewed the Veteran's claims file, and that the documentation showed that the Veteran experienced a severe head injury in an October 1950 car accident.  The examiner noted that the Veteran's file showed chronic anxiety, skull fracture, and scar from the October 1950 accident, and that there was no report of any in-service injuries.

In sum, the medical evidence of record provides evidence against this claim. 
In this regard, it is important for the Veteran to understand that that this decision does not suggest the Veteran did not experience a head injury many years ago, during his October 1950 car accident, and that he does not experience residuals from that accident.  The question is whether he has TBI or residuals of TBI at this time (a medical question) from any incidents or injuries that he experienced in active service, or if his pre-existing injury was aggravated by his active service.  The November 2012/March 2013 VA examiner has found that the Veteran did not have a current diagnosis of TBI.  The examiner found that the Veteran's existing medical conditions which were the residuals of a head injury were not related to his active service, but were related to his October 1950 car accident.

As such, the Veteran's claim for TBI residuals, to include epilepsy, seizures, "drops" and anxiety, fails.  While there is evidence that the Veteran did experience a head injury in October 1950, this head injury occurred well before the Veteran entered service, and the best evidence of record shows that the Veteran's TBI residuals are not related to his active service.  In the absence of proof of a nexus between a disorder and the active military service, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
  
The Veteran also has not identified or submitted any competent evidence, to include a medical opinion providing a medical nexus, relating his claimed TBI residuals to his active service.  To the contrary, the medical opinions in evidence show that while the Veteran experiences residuals of a head injury, they are related to the October 1950 car accident.  The medical evidence significantly points to the fact that the Veteran related to his in-service physician in February 1952 that he experienced regular episodes of syncope ("fainting" and "dropping"), anxiety, and depression after the October 1950 car accident and well before he entered active service.  As such, the Veteran's TBI residuals were clearly not aggravated by about 10 days of active service duty - he experienced the very residuals for which he was hospitalized in active service well before he entered service.    

The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran and his family members related that he believed that he had TBI residuals which were related to his active service.

Although laypersons are competent to provide opinions on some medical issues, the specific issues in this case, diagnosing TBI residuals and their etiologies, fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose TBI residuals and their etiologies.  The claims file does not contain any medical examinations linking the Veteran's TBI residuals to his active service.  The only opinions of record either flatly reject any connection between the TBI residuals and the Veteran's service (the VA examiner opinion) or state that the Veteran's medical issues are due to a "prior head" injury and/or his cardiac issues.  

In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for TBI residuals, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for TBI and TBI residuals is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination for his claim.  Upon review of this examination report and its addendum, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, available VA treatment records, and Social Security Administration records (which the SSA has informed the Board have been destroyed).  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a TBI and TBI residuals is denied.
 

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


